DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
It is noted that the effective filing date for this application is 08 December 2010, no earlier reference containing the claimed subject matter related to the contact force.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-12 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar (US 2004/0147920), Panescu (US 5,740,808) and Bertolero (US 2006/0015165).
Regarding claims 2, 10 and 19, Keidar discloses a graphical user interface system for determining lesion depth including an ECU (21, fig. 1) for determining a lesion depth 
Regarding claims 3, 11 and 20, Keidar, not disclosing the prediction of lesion depth, does not disclose a third variable. Panescu, however, as noted above, discloses several other variables, all of which are relevant to lesion depth and any of which can be considered a third variable (col. 26 lines 60-65). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu-Bertolero to include any number of commonly known variable relevant 
Regarding claims 4, 12 and 21, as noted above there are open questions about the subject matter of these claims. Since Keidar discloses displaying depth relative to the tissue that is being ablated (fig. 4) it is understood to incorporate in some sense tissue thickness as part of the calculation and display of a lesion.

Claims 5, 6, 9, 13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero, further in view of Laeseke (US 2003/0109802).
Regarding claims 5, 6, 9, 13, 15 and 18, the system of Keidar-Panescu-Bertolero does not disclose that the lesion depth indicator is a “stoplight” gauge with three indicators changing color. However, indicators in general are ubiquitous in the art and Applicant has not disclosed how this specific type of indicator produces an unexpected result. In fact, that Applicant has claimed different, mutually exclusive indicators suggests none of them are essential to the inventive concept. Laeseke discloses what can be considered a generic electrosurgical device that includes a “stoplight” gauge with three indicators that change color. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the system of Keidar-Panescu-Bertolero with any commonly known type of indicator, including a “stoplight” indicator as taught by Laeseke, to indicate any information that would be relevant to safe and effective treatment.

Claims 7, 8, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero, further in view of Stone (US 2005/0021044).
Regarding claims 7, 8, 14, 16 and 17, the system of Keidar-Panescu-Bertolero does not disclose the particular gauge details. However, indicators in general are ubiquitous in the art and Applicant has not disclosed how this specific type of indicator produces an unexpected result. In fact, that Applicant has claimed different, mutually exclusive indicators suggests none of them are essential to the inventive concept. Stone can be considered a generic medical device and teaches that any commonly known gauge may be used, including color bars and analog meters ([0035]). Further, changes of shapes and colors (including patterns) is well known in the art. Therefore, before the time of the invention, it would have been obvious to one of ordinary skill in the art to indicate the depth calculated by the system of Keidar-Panescu-Bertolero using any commonly known gauge type, including analog meters with indicator lines as taught by Stone, with any commonly known shape, color or pattern, to produce the predictable result of communication information that would be relevant to safe and effective treatment. 

 Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. 112(a), the rejections were made on the basis of language present in the claims. The response has added language to the claims but has offered no explanation of how the original language was supported in the written description. There does appear to be support for the new language, the thickness 
Regarding the art rejections, Applicant argues several things: (1) that Keidar and Panescu each do not disclose the entire invention, (2) that determining “actual” lesion depth is not functionally equivalent to determining “predicted” lesion depth and (3) that Bertolero does not disclose the use of a contact for sensor or receipt or generation of any type of contact force signal.
Regarding the first argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the second argument, Applicant has misconstrued the relationship between actual and predicated lesion depth. Determining actual lesion depth requires some form of visualization (direct or indirect). Determining predicted lesion depth requires the collection of relevant parameters and estimating, based on the parameters, the extent of tissue destruction. Fundamentally, however, they are for the exact same purpose: determining lesion depth. In fact Applicant’s invention, Keidar and Panescu are all doing the same thing, determining lesion depth, only in slightly different ways. Thus the “function” that is “equivalent” in the functional equivalence argument is determining lesion depth. The relevant portion of Panescu is worth citing in full (emphasis added): “The IAE 50/150 [image acquisition element] can also help the physician measure the width, length, and depth of the lesion pattern. Using the IAE 50/150, the physician can directly measure these physical lesion characteristics [this is instead of or as an adjunct to predicting such characteristics from measurements of applied power, impedance, tissue temperature, and ablation time [this is estimated lesion depth].” This is a clear teaching that actual lesion depth can be used with or instead of estimated lesion depth because the result is the same: knowing the lesion depth. The above quoted portion of Panescu informs the portion quoted by Applicant on page 11 of the remarks: just because Panescu uses an imaging element for determining actual lesion depth does not negate the teaching that prediction of lesion depth based on measured parameters could be used instead or in addition. That is the basis for the rejection: just because Keidar uses actual lesion depth does not mean that predicted lesion depth could not be used instead to produce the same result of knowing the lesion depth. Applicant’s argument that “actual physical lesion characteristics” and “predicted lesion characteristics” are not “the same purpose” incorrectly identifies the purpose: the purpose is not whether the lesion characteristics are actual or predicted. The purpose is what the lesion characteristics are and Panescu expressly teaches that the lesion characteristics, depth in particular, can be determined either through actual visualization or predictive calculation. This is the point of “art recognized equivalent” as discussed in MPEP 2244.06 in the first place: where the art recognizes that two elements produce the same result there is a prima facie case that it would be obvious to combine or substitute those elements even where they are otherwise different. 
Regarding the third argument, it fails for three reasons. First, because at least some of the features upon which applicant relies (e.g., “contact force sensor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted, however, that it is unclear In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, for example, combining relevant parameters to form a predicted lesion depth is taught by Panescu. Bertolero is cited merely to show that force is known to be a relevant parameter. It is noteworthy that Applicant has not argued Panescu does not disclose power, impedance and temperature sensors, and associated circuitry, even though there is no detailed discussion of those structural elements. Third, because the arguments do not account for the level of ordinary skill in the art. Applicant reads Bertolero and determines that because there is only the teaching to do something (i.e. apply variable force to tissue to change lesion depth), that a person of ordinary skill in the art would not be motivated, particularly on the basis of the other cited references, to employ a force sensor and associated circuitry in a similar device for a related purpose (ensuring a lesion is the correct depth). But the level of skill in the area of expensive and dangerous electrosurgical devices used for burning cardiac tissue, which is each of Keidar, Panescu and Bertolero, is very high. Therefore it is reasonable to assert that a person of ordinary skill in the art, reading that lesion depth matters in Keidar, that lesion depth can either be determined by visualization or by calculation using relevant parameters in Panescu, that contact force is a parameter relevant to lesion depth in Bertolero, would arrive at the conclusion that it would be beneficial to include the elements necessary to collect force information during the application of 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794